Citation Nr: 0928305	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psoriasis or 
seborrhea of the scalp, to include as secondary to herbicide 
exposure. 

2.  Entitlement to service connection for rash of the groin, 
to include as secondary to herbicide exposure. 

3.  Entitlement to an initial compensable disability 
evaluation for lipomas of the scrotum for the time period 
prior to August 30, 2002. 

4.  Entitlement to an initial compensable disability 
evaluation for lipomas of the scrotum for the time period 
from August 30, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for rash of the groin and psoriasis or 
seborrhea of the scalp, and granted service connection and 
assigned a noncompensable rating for lipomas of the scrotum, 
effective March 21, 2002.

In October 2007, the Board remanded the matter of an 
increased rating for lipomas of the scrotum to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the noncompensable rating for the Veteran's lipoma disability 
(as reflected in a March 2009 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The Board notes that in the October 2007 Board decision the 
issues of psoriasis or seborrhea of the scalp and rash of the 
groin, to include as secondary to herbicide exposure, were 
subject to a Haas stay.  The United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversed a Board decision 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  That decision was appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On September 21, 2006, VA imposed a stay 
at the Board on the adjudication of claims affected by Haas.  
The specific claims affected by the stay included those 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In a May 2008 decision, the Federal Circuit found 
that VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 
38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical 
presence of a veteran within the land borders of Vietnam 
(including inland waterways) during service, and that the 
receipt of the Vietnam Service Medal alone, does not 
establish service in Vietnam.  As the United States Supreme 
Court declined to review the case, the decision of the 
Federal Circuit in Haas v. Peake is now final.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The stay of 
adjudication of these matters was rescinded on January 22, 
2009.  

The issues of service connection for psoriasis or seborrhea 
of the scalp and rash of the groin, to include as secondary 
to herbicide exposure, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to August 30, 2002, competent medical evidence 
demonstrates that the Veteran's service-connected lipomas of 
the scrotum were not manifested by eczema with exfoliation, 
exudation, or itching involving an exposed surface.

3.  From August 30, 2002, competent medical evidence 
demonstrates that the Veteran's service-connected lipomas of 
the scrotum are not manifested by a painful scar or 
limitation of motion. 


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the schedular criteria for a 
compensable initial rating for lipomas of the scrotum have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002).

2.  From August 30, 2002, the schedular criteria for a 
compensable initial rating for lipomas of the scrotum have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
lipomas of the scrotum, to include as secondary to herbicide 
exposure, was received in March 2002.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in April 2002, August 2003, and November 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
the VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in March 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established." 

The claim for entitlement to an initial compensable rating 
for lipomas of the scrotum is a downstream issue from the 
grant of service connection, and was initiated via a notice 
of disagreement.  Hence, there is no duty to provide any 
additional notice for this matter. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA and non-VA treatment records 
pertaining to his service-connected disability have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA medical examinations in March 
2003, and January 2009 to assess the nature and current state 
of his service-connected lipomas of the scrotum.  
Additionally, VA has sent requests and follow-up requests to 
private physicians specified by the Veteran; however, neither 
answers nor records were received.  The Veteran was informed 
of this development and asked to provide records.  In this 
regard, the Court has held that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.



Laws and Regulations

The Veteran seeks a higher initial disability evaluation for 
his service-connected lipoma disability.  The severity of a 
service-connected disability is ascertained, for VA rating 
purposes, by the application of rating criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008) (Schedule).  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability. 38 C.F.R. § 4.1.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

As noted above, the Veteran has been assigned a 
noncompensable rating for his service-connected lipomas of 
the scrotum, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7819.  

VA regulations associated with the rating criteria for skin 
disorders were revised effective August 30, 2002.  See 67 
Fed. Reg. 58,448 (Jul. 31, 2002).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

7819
New growths, benign, skin.

Rate as scars, disfigurement, etc.
Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
Note: The most repugnant conditions may be submitted for 
central office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.
See 38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to August 
30, 2002).

7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10
See 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 
30, 2002).

7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 
30, 2002).

7805
Scars, other.

Rate on limitation of function of part affected.
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 
30, 2002).

7806
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small 
area
0
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 
30, 2002).

7819
Benign skin neoplasms:


Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805) 
or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective August 30, 
2002).

7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002).

7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002).



7805
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 
2002).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was again revised.  
See VA Schedule for Rating Disabilities; Evaluation of Scars, 
73 Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified 
at 38 C.F.R. pt. 4).  These new criteria apply to 
applications for benefits received on or after October 23, 
2008, or upon request from a veteran who was rated under the 
applicable criteria before this date.  Id.  The Board has not 
received a request from the Veteran to be rated under the 
revised criteria, and as such, that rating criteria will not 
be addressed at this time.

Factual Background

The Veteran asserts that his lipoma disability is worse than 
as described by the non-compensable evaluation. 

The Veteran's October 1962 entrance examination report is 
negative for any findings of a skin disorder.  However, the 
Veteran's September 1966 separation examination report noted 
multiple lipomas of the scrotum. 

In a May 1991 private physician note, the Veteran was 
examined to have a well organized cystic lump demonstrated on 
the right scrotum measuring about 3cm in diameter.  The 
physician diagnosed an epidermal cyst of the right scrotum.  
A few days later, the cyst was removed.  The microscopic 
diagnosis was also epidermal cyst of scrotum. 

In a July 2002 VA compensation and pension (C & P) note, the 
Veteran gave a history of cysts on his scrotum since 1966 
while in Vietnam.  The Veteran stated he had had multiple 
cysts removed by minor surgical procedures.  Upon 
examination, the dermatologist found small, yellowish 
superficial cysts on his scrotum.  The dermatologist 
diagnosed scrotal cysts. 

In a March 2003 VA Agent Orange examination report, the 
Veteran complained of cysts of the scrotum.  The physician 
noted that the Veteran had a cyst over the scrotum. 

In a January 2009 VA examination report, the Veteran was 
noted to have no current treatment, no symptoms from the 
scrotal lipomas, no malignant neoplasm, and no urticaria.  
Upon examination, the physician found a 1cm spherical lump in 
the left of the scrotum which was mobile, smooth in 
consistency, and slightly tender.  Also, the Veteran was 
noted to have a scar 1 cm by .1 cm over the right scrotum.  
The physician noted the scar as superficial, stable, not 
adherent to deeper tissue or disfiguring, with no functional 
effect.  The physician also indicated a second scar that was 
.1 square cm, and several small yellowish white lesions on 
the scrotum that were neither scar nor cyst and did not 
produce drainage.  The physician diagnosed lipomas of the 
scrotum with scar.  

Analysis

I.  Prior to August 30, 2002

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a compensable initial rating in the 
Veteran's service-connected lipomas of the scrotum have not 
been met during this time period.  Competent medical evidence 
does not reflect that the Veteran's service-connected lipomas 
of the scrotum symptomatology were manifested by eczema with 
constant exudation or itching, extensive lesions.  In the 
July 2002 VA C & P note, the Veteran had subjective 
complaints of itching; however, under DC 7806, slight itching 
on a nonexposed surface or small area specifically warrants a 
noncompensable rating. The cyst was not tender and painful, 
nor was it poorly nourished, as would be required under 
Diagnostic Codes 7803 and 7804 for a higher rating.  
Therefore , these diagnostic codes are factually inapplicable 
in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Consequently, the assignment of an initial 
compensable rating for lipomas of the scrotum is not 
warranted under the applicable rating criteria for the time 
period prior to August 30, 2002.

II.  From August 30, 2002

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a compensable rating for the Veteran's 
service-connected lipomas of the scrotum have not been met 
during this time period.  The Board has considered rating 
criteria related to scars, but finds that they are not 
applicable to the Veteran's service-connected lipomas of the 
scrotum.  In the January 2009 VA examination report, the 
Veteran's scar from lipomas of the scrotum was noted as 
superficial, stable, not adherent to deeper tissue or 
disfiguring.  Because the criteria apply to scars that 
involve disfigurement of the head, face, or neck; or that 
cover an area far greater than the area of the Veteran's 
scar, which was shown at most to be less than one centimeter, 
a compensable rating under these Diagnostic Codes is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (effective August 30, 2002).  
Similarly, the Veteran is not shown to have any impairment of 
function attributed to his service-connected lipomas of the 
scrotum.  Id. at Diagnostic Code 7819.  Consequently, the 
assignment of a compensable rating for lipomas of the scrotum 
is not warranted under the applicable rating criteria for the 
time period from August 30, 2002.

III.  Both Time Periods

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial compensable evaluation for lipomas 
of the scrotum, for the period prior to and from August 30, 
2002, must be denied.  The Board has considered additional 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected lipomas of 
the scrotum that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating during either time period in question.  There is 
simply no objective evidence showing that the service-
connected lipomas of the scrotum have alone resulted in 
marked interference with employment.

Finally, the Board has considered whether the Veteran's 
lipomas of the scrotum presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable evaluation for lipomas 
of the scrotum, for the time period prior to August 30, 2002, 
is denied.

Entitlement to an initial compensable evaluation for lipomas 
of the scrotum, for the time period from August 30, 2002, is 
denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran's DD Form 214 reflects that he served in the 
United States Navy on the USS Currituck (AV-7), and awarded 
medals included the VSM (Vietnam Service Medal).  Research 
has yielded that in 1964 the vessel traveled to Saigon, South 
Vietnam, wherein she had to navigate up the Saigon River.  
Having done so, the Veteran is considered to have served on 
inland waters and is therefore is presumed to have exposure 
to herbicides. 

In this case, service medical records show the Veteran's 
September 1966 separation examination report revealed a 
normal clinical evaluation of the skin.  Service treatment 
records were likewise silent for any scalp or groin rash 
other than service-connected lipomas of the scrotum.

A rating action in July 2006 denied service connection for 
psoriasis of the scalp and groin rash, indicating that the 
disease was not related to service.

In a March 2003 VA Agent Orange registry examination report, 
the Veteran complained of rash on his scalp and groin.  The 
physician noted that the Veteran had a diagnosis of 
psoriasis, but at the time of the examination did not have 
any psoriatic rash.  The physician diagnosed psoriasis since 
1966.  In a March 2003 addendum, the physician added that he 
had not been treating the Veteran, he determined the etiology 
date through the Veteran's stated history, and it was his 
opinion that his psoriasis was as likely as not related to 
exposure to Agent Orange.  However, the physician also stated 
that there was no scientific evidence to support the opinion. 

Because the opinion by the physician in the March 2003 VA 
Agent Orange registry examination report was not supported by 
sound medical principals and was based solely on the 
Veteran's stated history, the opinion is not adequate for 
determining service connection.  As such, the VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  Accordingly, the AMC/RO should arrange for the 
Veteran to undergo a VA skin examination at an appropriate VA 
medical facility to determine the nature and etiology of his 
diagnosed psoriasis or seborrhea of the scalp and groin rash. 
 The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA skin examination, by a dermatologist, 
for an opinion as to whether the Veteran 
has a current diagnosis of psoriasis or 
seborrhea of the scalp and/or groin rash.  
If so, then the dermatologist should 
determine whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that his psoriasis or 
seborrhea of the scalp and/or groin rash 
began in service and/or were incurred as a 
result of any established event, injury, 
or disease during active service to 
include Agent Orange exposure.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
a review of any applicable medical 
literature, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


